Title: From John Adams to the Comte de Vergennes, 30 March 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Paris March 30th 1780 Hotel de Valois Rue de Richelieu
     
     I have the honour of your Excellency’s letter of this day, in answer to mine of the 21st. of this month. Untill the receipt of it, I had taken it for granted that the presentation of every Ambassador was regularly inserted in the Gazette of France; and untill very lately, several days since the date of my letter to your Excellency of the 21st. of this month, I had supposed that the presentations of Ministers Plenipotentiary were constantly inserted likewise. The information that your Excellency has given me, that the presentations neither of Ambassadors nor Ministers Plenipotentiary have ever been inserted, has perfectly satisfied me, and I doubt not will equally satisfy my Countrymen who have heretofore been under the same mistake with myself. I approve very much your Excellency’s proposition of inserting my presentation, in the Mercury of France, and I shall take measures to have it repeated in the foreign gazettes. I have the honour to be with the most entire consideration your Excellency’s most obedient and most humble Servant,
     
      John Adams
     
    